                             UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE




LORENZO SANTIAGO SALAS,

                    Plaintiff,
                                                    NO. C17-1787 RSM
                    vs.

PPG ARCHITECTURAL FINISHES, INC., a                 STIPULATION AND ORDER
Delaware Corporation; HOMAX PRODUCTS,               EXTENDING THE DISCOVERY
INC., a Washington Corporation; SHIELD              DEADLINE FOR THE DEPOSITION
PACKAGING OF CALIFORNIA, INC., a                    OF DEFENDANT SHIELD
California Corporation; and, JOHN DOES 1-3,         PACKAGING OF CALIFORNIA, INC.

                    Defendants.




                                           Page 1
Stipulation and Order Extending the
Discovery Deadline for the Deposition of
Shield Packaging of California, Inc.

No. 2:17-cv-01787-RSM
                                           STIPULATION

        COME NOW the parties hereto, by and through their respective counsel of record, and

hereby stipulate to entry of an order authorizing the parties to conduct the deposition of

defendant Shield Packaging of California, Inc. (AShield@)=s F.R.C.P. (30)(b)(6) witness shortly

after the discovery deadline set forth in the Court=s Order Setting Trial Date and Related Dates

(Doc. #11 ). The requested variance from the existing scheduling order is sought for this

deposition only, and the parties have agreed that the deposition may take place on October 30,

2018, should the Court so allow. The parties request leave of Court to accommodate the

availability of Shield=s designee, who resides and works in Southern California, and the

respective litigation and travel schedules of counsel.

        RESPECTFULLY SUBMITTED THIS 28th day of September, 2018.
 Martens + Associates | P.S.                       Mendez Law Group, PLLC


 By: /s/ Richard L. Martens                        By: /s/ Damian S. Mendez
 Richard L. Martens, WSBA #4737                    Damian S. Mendez, WSBA #36157
 Jane J. Matthews, WSBA #41729                     Of Attorneys for Plaintiff
 Angeli-Ann Punzalan Kim, WSBA #49836              Email: damian@damianmendezlaw.com
 Attorneys for Defendants PPG Architectural        Telephone: (206) 290-5148
 Finishes, Inc. and Shield Packaging of            Fax: (206) 260-9010
 California, Inc.
 Email: rmartens@martenslegal.com
         jmatthews@martenslegal.com
         apunzalan@martenslegal.com
 Telephone: (206) 709-2999
 Fax: (206) 709-2722




                                              Page 2
Stipulation and Order Extending the
Discovery Deadline for the Deposition of
Shield Packaging of California, Inc.

No. 2:17-cv-01787-RSM
                                            ORDER

        THIS MATTER having come before the Court on the parties= stipulation, and the Court

having considered the Stipulation herein, IT IS HEREBY ORDERED that the discovery deadline

set forth in the Court=s Order Setting Trial Date and Related Dates (Dkt. #11) is extended to

October 30, 2018, for the sole purpose of taking the Fed. R. Civ. P. 30(b)(6) deposition of

defendant Shield Packaging of California, Inc.

        DATED this 12th day of October 2018.


                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
Presented by:
 Martens + Associates | P.S.                      Mendez Law Group, PLLC


 By: /s/ Richard L. Martens                       By: /s/ Damian S. Mendez
 Richard L. Martens, WSBA #4737                   Damian S. Mendez, WSBA #36157
 Jane J. Matthews, WSBA #41729                    Of Attorneys for Plaintiff
 Angeli-Ann Punzalan Kim, WSBA # 49836            Email: damian@damianmendezlaw.com
 Attorneys for Defendants PPG Architectural       Telephone: (206) 290-5148
 Finishes, Inc. and Shield Packaging of
 California, Inc.                                 Fax: (206) 260-9010
 Email: rmartens@martenslegal.com
         jmatthews@martenslegal.com
         apunzalan@martenslegal.com
 Telephone: (206) 709-2999




                                             Page 3
Stipulation and Order Extending the
Discovery Deadline for the Deposition of
Shield Packaging of California, Inc.

No. 2:17-cv-01787-RSM
